DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of group I, claims 1 – 11 in the reply filed on January 7, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1 – 20 are pending; claims 12 – 20 are withdrawn; claims 1 – 11 have been considered on the merits.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 2 and 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Every patent must contain a written description of the invention sufficient to enable a person skilled in the art to which the invention pertains to make and use the invention. Where the invention involves a biological material and words alone cannot sufficiently describe how to make and use the invention in a reproducible manner, access to the biological material may be necessary for the satisfaction of the statutory requirements for patentability under 35 U.S.C. 112. Courts have recognized the necessity and desirability of permitting an applicant for a patent to supplement the written disclosure in an application with a deposit of biological material which is essential to meet some requirement of the statute with respect to the claimed invention. See, e.g., Ajinomoto Co. v. Archer-Daniels-Midland Co., 228 F.3d 1338, 1345-46, 56 USPQ2d 1332, 1337-38 (Fed. Cir. 2000), cert. denied, 121 S.Ct. 1957 (2001)(explaining how deposit may help satisfy enablement requirement); Merck and Co., Inc. v. Chase Chemical Co., 273 F. Supp. 68, 155 USPQ 139 (D. N.J. 1967); In re Argoudelis, 434 F.2d 666, 168 USPQ 99 (CCPA 1970). To facilitate the recognition of deposited biological material in patent applications throughout the world, the Budapest Treaty on the International Recognition of the Deposit of Microorganisms for the Purposes of Patent Procedure was established in 1977, and became operational in 1981. The Treaty requires signatory countries, like the United States, to recognize a deposit with any depository which has been approved by the World Intellectual Property Organization (WIPO). 

Since the microorganism Bacillus coagulans MTCC 5856 is recited in the claims, it is essential to the invention recited in those claims.  It must therefore be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public.  If the microorganism is not so obtainable or available, a deposit of the microorganism may satisfy the requirements of 35 U.S.C. § 112.  The specification does not disclose a repeatable process to obtain the microorganism and it is not apparent if the microorganism is readily available to the public.  
	However, since a deposit has been made under the terms of the Budapest Treaty, then an affidavit or declaration by Applicants, someone associated with the patent owner who is in a position to make such assurances, or a statement by an attorney of record over his/her signature and registration number, stating that the specific strain has been deposited under the Budapest Treaty and that all restrictions imposed by the depositor on the availability to the public of the deposited material will be irrevocably removed upon the granting of a patent, would satisfy the deposit requirements. See 37 C.F.R. § 1.808.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and its dependents are drawn to a method of increasing lactose utilization, however are rendered vague and indefinite as it is unclear where, to whom or to what lactose utilization is increased.  Since the only active step is contacting a food product with a bacteria, it appears the increase may occur in the bacteria.
Claim 3 is rendered vague and indefinite for reciting “and” and “and/or” throughout the claim as it is unclear what elements are requires to occur together, if any, or what elements are in the alternative.
Claim 3 is indefinite for reciting “like” in line 3, because the claim includes elements not actually disclosed, thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claim 4 and its dependents are drawn to a method of increasing lactose utilization, however are rendered vague and indefinite as it is unclear where, to whom or to what lactose utilization is increased.  Since the only active step is contacting a food product with a bacteria or enzyme complex, it is unclear where the utilization must occur and who requires management of symptoms.  
Claim 4 is indefinite for reciting “and/or in combination with” in line 3, as it is unclear what is being brought in to contact with food.  For example, it is unclear if the Bacillus coagulans can be brought into contact alone, in combination with a multi-enzyme complex, or if the multi-enzyme complex can be brought into contact alone without the Bacillus coagulans.  For 
In claim 4, the phrase “multi-enzyme complex” is not adequately defined by the claim language or specification.
In claim 4, it is unclear what must occur to bring about increased lactose utilization in a synergistic manner, since the claim does not require more than one element to produce synergistic activity.  For purposes of examination, the recitation of “to bring about the effect of increased lactose intolerance utilization in synergistic manner for managing the symptoms of lactose intolerance” is interpreted as an intended use or function of the method step of brining into contact foods with a Bacillus coagulans and/or multi-enzyme complex.
In claims 6 and 7, “the effective dose” lacks sufficient antecedent basis.
Claim 9 is rendered vague and indefinite for reciting “and” and “and/or” throughout the claim as it is unclear what elements are requires to occur together, if any, or what elements are in the alternative.
Claim 9 is indefinite for reciting “like” in line 3, because the claim includes elements not actually disclosed, thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
In claim 10, the recitation of “(wind)” renders the claim indefinite because it is unclear whether the limitation recited in the parenthesis is part of the claimed invention. 
In claim 10, the phrase “feeling sick” is not adequately defined by the claim language or specification.

Claim 11 is further generally indefinite as it is unclear what the claim intends to include and exclude from the scope of the claim.  The claims are generally narrative and indefinite, failing to conform with current U.S. practice, and includes grammatical and idiomatic errors.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3 – 4, 6 – 11 are rejected under 35 U.S.C. 102a1 and 102a2 as being anticipated by Farmer et al. (US2005/0100535).
Regarding claims 1 and 3, Farmer teaches methods comprising combining Bacillus coagulans with a food product such as ice cream (0014) (or bringing into contact foods 
Regarding claim 4, the composition may include lactase, fructose, lipase and protease (a multi-enzyme complex) (0063) and the composition may be administered to a subject with lactose intolerance (0018), indicating the method is “for managing symptoms of lactose intolerance” as claimed.  Although the reference does not recite a “synergistic manner”, this phrase is unclear as the claim does not require multiple elements in combination to achieve the recited result. Moreover the language is interpreted as an intended result of contacting Bacillus coagulans with a food product.
Regarding claims 6 – 7, Farmer teaches B. coagulans at 1x108 – 1x1010 and up to 8x108 (0016, 0021, 0045).
Regarding claim 8, the claim further defines a recited alternative and is therefore not required by the claim language.  Regarding claim 9, the food product may be diary, ice cream, bars (breads, baked goods and/or breakfast mixes) (0014).
Regarding claim 10, symptoms include diarrhea, bloating, abdominal pain, or constipation (0005).  Regarding claim 11, lactose intolerance may be associated with carbohydrate malabsorption (or lactose malabsorption) (0018).
The reference anticipates the claimed subject matter.

Claims 1 – 2, 4 – 8, 10 – 11 are rejected under 35 U.S.C. 102a1 as being anticipated by Majeed et al. (US 2018/0653555).
Regarding claims 1 – 2 and 4 – 5, Majeed teaches methods comprising contacting foods with Bacillus coagulans MTCC 5856 (0026-0027).  Although the reference does not teach 
Regarding claims 6 – 7, the B. coagulans is present at 1x106 – 1x1014, or 2x109 (0027).
Regarding claim 8, the claim further defines a recited alternative and is therefore not required by the claim language.
Regarding claims 10 and 11, symptoms to be reduced include intestinal gas, or flatulence, diarrhea, gas pressure (bloated stomach) (0026) and lactose intolerance (0003).
The reference anticipates the claimed subject matter.

Claims 1 – 5 and 8 – 11 are rejected under 35 U.S.C. 102a1 as being anticipated by Majeed et al. (UA 2018/0338508).
Regarding claims 1 – 5 and 9 – 11, Majeed teaches methods comprising contacting foods such as milk, cheese and ice cream (0010, 0015) with Bacillus coagulans MTCC 5856 (0010), wherein the foods are “synergistic” (0015).  Although the reference does not teach lactose utilization is increase, symptoms of lactose intolerance or where lactose intolerance occurs, the method steps are the same.  As such, the method must inherently bring about increase lactose utilization and reduction the associated, recited symptoms.
Regarding claim 8, the claim further defines a recited alternative and is therefore not required by the claim language.
The reference anticipates the claimed subject matter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Farmer et al. (US2005/0100535) in view of Majeed et al. (2016).
Regarding claims 1 and 3, Farmer teaches methods comprising combining Bacillus coagulans with a food product such as ice cream (0014) (or bringing into contact foods containing lactose with B. coagulans), wherein lactose digestion (or utilization) is increased (or improved) (0019).  Regarding claim 4, the composition may include lactase, fructose, lipase and protease (a multi-enzyme complex) (0063) and the composition may be administered to a subject with lactose intolerance (0018), indicating the method is “for managing symptoms of lactose intolerance” as claimed.  Although the reference does not recite a “synergistic manner”, this phrase is unclear as the claim does not require multiple elements in combination to achieve the 8 – 1x1010 and up to 8x108 (0016, 0021, 0045).  Regarding claim 8, the claim further defines a recited alternative and is therefore not required by the claim language.  Regarding claim 9, the food product may be diary, ice cream, bars (breads, baked goods and/or breakfast mixes) (0014).  Regarding claim 10, symptoms include diarrhea, bloating, abdominal pain, or constipation (0005).  Regarding claim 11, lactose intolerance may be associated with carbohydrate malabsorption (or lactose malabsorption) (0018).
Regarding claims 2 and 5, Farmer does not teach the claimed deposited strain of B. coagulans.  However, Farmer teaches the B. coagulans may be one of several commercially available strains (0044).  At the time the claims were filed the instant strain of B. coagulans was well known and used in the art.  In support, Majeed teaches B. coagulans MTCC 5856 wherein the strain is stable when in contact with food products (abstract).  Majeed further teaches the strain is known to decrease bloating, vomiting, diarrhea, abdominal pain and for treatment of lactose intolerance (p.895, left column).  At the time the claims were filed, one of ordinary skill in the art would have been motivated to substitute the strain of Majeed in the methods of Farmer, for its well-known use in food products as well as in treatment for lactose intolerance and symptoms thereof, and with a reasonable expectation for success.  Thus, absent evidence of an unexpected result or advantage, the claims are rejected.

Claims 1 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Majeed et al. (US 2018/0653555) in view of Majeed et al. (2016).

Regarding claims 3 and 9, Majeed ‘555 does not teach the method wherein the food products are those claimed.  However, Majeed 2016 teaches B. coagulans MTCC 5856 wherein the strain is stable when in contact with food products such as muffins and waffles (abstract).  At the time the claims were filed, one of ordinary skill in the art would have been motivated by Majeed 2016 to contact the B. coagulans of Majeed ‘555 with food products such as muffins or waffles for its disclosed stability in functional food products (abstract) and with a reasonable expectation for success.  Absent evidence of an unexpected result or advantage, the claims are rejected.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH A DAVIS whose telephone number is (571)272-0915.  The examiner can normally be reached on Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RUTH A DAVIS/            Primary Examiner, Art Unit 1699